PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 	15/166,339
Filing Date: 		27 May 2016
Appellant(s): 		NGUYEN, et al.



__________________
Karen M. Whitney, Esq.
For Appellant


EXAMINER’S ANSWER






Grounds of Rejection to be Reviewed on Appeal
This is in response to the appeal brief filed 15 April 2021.  Every ground of rejection set forth in the Office action dated 16 July 2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Response to Argument 
	Claims 1, 3, 8, and 9 stand rejected pursuant to 35 U.S.C. § 103 as being obvious over US 2015/0250704 A1 to Romanoschi, O., et al. (“Romanoschi ‘704”), in view of US 2015/0359662 A1 to Netrung, C., et al. (“Netrung ‘662”), as evidenced by Applicants specification and “Polydimethylsiloxane” as retrieved from the Internet at https://en.wikipedia.org/wiki/-Polydimethylsiloxane (7/16/2020)
	Claim 1 is directed to a packaged condom comprising a sealed package, a synthetic polyisoprene condom within the package, with a lubricant comprising a non-water soluble silicone oil solvent and sensation producing agents substantially coating the condom.  The dependent claims recite that the sensation-producing agents comprise menthyl lactate (claim 2); that the solvent consists essentially of polydimethylsiloxane (claim 8); that the solvent consists essentially of non-water soluble silicone compounds with LogP greater than 6 (claim 9); and that the package comprises a layer of aluminum between the condom and the external environment (claim 9).
	Romanoschi ‘704 discloses non-irritating personal lubricant compositions comprising a silicone fluid carrier and at least one sensorial agent, wherein the lubricant composition can be 
	The secondary reference, Netrung ‘662, discloses condoms providing visual indicia such as, among others, the color of a bead included with the condom that can indicate that the condom comprises a specific material, such as synthetic polyisoprene, and wherein the condoms can comprise agents, such as a lubricant.  Furthermore, the reference also teaches that synthetic polyisoprene, as a material for the condoms, provides an acceptable option for users with allergies to other condom materials, such as latex.  Thus, it would have been prima facie obvious to one of ordinary skill in the relevant art to prepare packaged condoms according to the teachings of Romanoschi ‘704, wherein the material of the condoms comprise synthetic polyisoprene, as taught by Netrung ‘662, motivated by the teachings of Netrung ‘662 to utilize a condom material other than latex for those with latex allergies (see ¶[0006]).
	Before addressing the more substantive arguments raised by Appellants, the Examiner notes that Appellants raise the issue that the “consisting essentially of” transitional phrase recited in claim 1 with respect to the non-water soluble silicone oil content of the solvent should not be interpreted as “comprising.”  Without commenting on the validity of Appellants’ interpretation, it is the position of the Examiner that such issue is moot.  In this regard, the Examiner first notes that Romanoschi ‘704 expressly discloses that the silicone-containing fluid carrier is “essentially water free” (see ¶[0046]); that the fluid can be the same silicone oil claimed see ¶[0047]) (it is noted that polydimethylsiloxane is also known in the art as dimethicone as evidenced by “Polydimethylsiloxane” Wikipedia article, see NPL dated 7/16/2020); and that the silicone-containing fluid is present at, preferably at least 99% wgt and more preferably at least 99.5% wgt of the composition (see ¶0049]).  Consequently, it is the Examiner’s position that the teachings of Romanoschi ‘704 would read on the limitations at issue in claim 1 irrespective of whether the transitional phase in question is interpreted as open-ended (equivalent to “comprising”), or whether the transitional phrase “consisting essentially of” is interpreted as closed transitional language, excluding any ingredient not specified in the claim, present at a loading that would materially alter the basic and novel properties of the invention.   See AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, (Fed. Cir. 2003).
	Looking to arguments with respect to the specific teachings of Romanoschi ‘704, Appellants argue that “Romanschi [sp] '704 provides no guidance to exclude water soluble silicone oils.”  Although, admittedly, the reference does not directly address the “water solubility” of the disclosed silicone oils, or the need to exclude water from the lubricants, Romanoschi ‘704 clearly teaches a personal lubricant composition that includes (a) at least one silicone-containing component as a fluid carrier and (b) at least one sensorial agent selected from warming, cooling, tingling  or vasodilation agents, wherein the silicone-containing fluid component may be selected from cyclomethicone, cyclopentasiloxane and dimethicone, and mixtures thereof (see ¶[0032]).  As evidenced by the cited “Polydimethylsiloxane” Wikipedia article (see NPL dated 7/16/2020) dimethicone is also known in the art as polydimethylsiloxane, which is the identical species of “non-water soluble silicone oil” instantly claimed (see Appellants’ see ¶[0050]).  Further, as summarized above, the silicone-containing fluid carrier is “essentially water free” (see ¶[0046]); the fluid is the same silicone oil claimed by Appellants (supra, claim 8), dimethicone [polydimethylsiloxane] (see ¶[0047]); and the silicone-containing fluid is present, preferably at least 99% wgt and more preferably at least 99.5% wgt, of the total composition (see ¶0049]).  Although Appellants admit that the reference “shows a preference to include silicone-based carriers to the exclusion of aqueous-based carriers,” Appellants somehow argue that this does not amount to a teaching that would read on the limitations recited in claim 1.  If the reference teaches that the silicone-containing fluid carrier is essentially water-free, that the silicone fluid comprises the same silicone species as that claimed by Appellants, dimethicone/polydimethylsiloxane (see Appellants’ claim 8), and that the silicone-containing carrier fluid is at least 99.5% wgt of the lubricant composition, then one of ordinary skill in the art would be more than reasonable in interpreting the teachings of the reference to read on a limitation directed to the solvent consisting essentially of a non-water soluble silicone oil (polydimethylsiloxane/dimethicone).
	Appellants also argue that “[n]either Romanoschi '704 nor Netrung '662 expressly concerns itself with coating specifically a polyisoprene condom with the claimed sensation providing agents.”  Although such deficiencies were addressed in the rejection of record, it is the Examiner’s position that such an argument improperly focuses on the teachings of the references taken individually, and not to what the cited references, taken as a whole, would teach or suggest to one of ordinary skill in the art.  In this regard, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Further with respect to Romanoschi ‘704, Appellants argue that “there is not a way to conclude from [0048] (of Romanoschi ‘704) that a solvent consisting essentially of a non-water soluble silicone oil and 99% or more of the lubricant by weight is the non-water soluble silicone oil should be applied to a polyisoprene condom.”  Again, Appellants’ argument improperly conflates alleged or admitted deficiencies of the references taken individually, and fails to take into consideration what the disclosures of the combined references would teach or suggest to the skilled artisan.  After all, the instant claims stand rejected under § 103, and not under § 102.
	Appellants continue to argue that “Romanschi '704 does not teach or suggest that a non-water soluble silicone carrier is preferred.”  In support of this allegation, Appellants point to specific embodiments disclosed in the reference.  However, “[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  See MPEP § 2123.  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).”   Whether or not dimethicone/polydimethylsiloxane is identified to be a “preferred” silicone-containing carrier fluid, Romanoschi ‘704, at ¶0032] states that the disclosed composition “includes (a) at least one silicone-containing component as a fluid carrier, and (b) at least one sensorial agent selected dimethicone, and mixtures thereof (emphasis added).”  Preferred or not, dimethicone is one of only four possibilities disclosed in the reference.  Furthermore, Applicants’ specification, at ¶[0034], states that “the silicone oils relevant to this invention are polydimethylsiloxane or similar oils, with LogP of 10 or greater.”  Thus, based on these disclosures, the dimethicone of Romanoschi ‘704 is necessarily a non-water soluble silicone oil with a LogP greater than 6, present at at least 99.5% wgt of the composition.
	With respect to the combination of references, Appellants argue that “[j]ust because synthetic isoprenes offer a needed alternative to individuals with sensitivity to other condom materials (i.e., latex) does not provide any kind of technical basis for a reasonable expectation of success that any lubricant with sensorial agents can be applied to a synthetic polyisoprene condom without compromising the integrity of the condom or impeding the effectiveness of the sensorial agents.”  The Examiner respectfully disagrees.  There is simply no indication, either in the cited references, or in the prior art in general, that potential issues exist in using sensorial agents, such as menthyl lactate, with polyisoprene condoms.  In the absence of any indication along those lines, it is the Examiner’s position that one of ordinary skill in the art could reasonably conclude that polyisoprene, as an alternative to latex, could be used for condoms that also include sensory agents.  At the very least, it would have been obvious for one of ordinary skill in the art to try, based on the disclosures of the cited references, a number of various combinations of condom material and sensory agents from a relatively limited universe of potential combinations to arrive at the claimed combination of menthyl lactate and polyisoprene.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
	Appellants further allege that the Nguyen Declaration provides sufficient evidence of unexpected results to overcome the prima facie case of obviousness established in the previous Actions.  The conclusions set forth in the Declarations were based on experimental comparisons between formulations according to the claimed invention, and exemplified embodiments from Romanoschi ‘704.  However, the Examples used for the comparisons were all directed to determining the effect on performance of compositions as a function of the content of water-soluble silicone-based components, such as a hydroxyl-terminated dimethylpolysiloxane (see Declaration at ¶¶ 7 – 10).  However, as discussed at length above, the reference discloses embodiments, other than those specifically exemplified, that do not comprise water-soluble silicone-based polymers, e.g., dimethicone.  Thus, the Declaration is directed to data that fails to compare Appellants’ data with the closest prior art, or at least to the most relevant embodiments from the closest prior art, namely embodiments from Romanoschi ‘704 that use only non-water soluble silicone oils (e.g., dimethicone/polydimethylsiloxane).  The claims are directed to non-water soluble silicones, and the rejections cite to teachings of compositions comprising water-free silicone oil fluid carriers at preferably at least 99% wgt, more preferably at least 99.5% wgt, of the disclosed lubricant compositions.    
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL F. COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619      
                                                                                                                                                                                                  
/SUE X LIU/
Supervisory Patent Examiner, Art Unit 1616
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.